DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group II, claims 11, 13, 14, 22, 25, and 28, as well as the species stem cell in the reply filed on 9/21/22 is acknowledged.  The traversal is on the ground(s) that there is a significant degree of interdependence.  This is not found persuasive because the claims are directed to a multitude of compounds and methods.  Although there may be some overlap, each has different structural requirements and/or method steps.  The claims are not limited to any one of the categories as provided by 37 CFR 1.475(b) as set forth in the office action mailed on 6/27/22.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10, 12, 15-21, 23, 24, 26, 27, and 29-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/22.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in figure 3, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 22 are objected to because of the following informalities:  The claims depend from a withdrawn claim, which is not permitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11, 13, 14, 22, 25, and 28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being target genes involved in genetic disorders; and proteins that have a therapeutic effect in said genetic disorder.
The specification does not adequately describe the genus of target genes that are involved in any possible manner in any genetic disorder.  Without further description of the genus, any gene could possibly be considered to have some type of involvement in a genetic disorder.  Additionally, the specification does not adequately describe the genus of proteins that have a therapeutic effect in the genetic disorder.  Without further description of the genus, one would not be able to readily recognize which proteins are intended to be included or excluded from the instantly recited genus and one would not be able to recognize that applicant was in possession of the entire genus at the time of filing.
The species disclosed in the specification of target genes involved in genetic disorders and proteins that have a therapeutic effect in the genetic disorder are minimal compared to the enormous possible genus and are not representative of the entire claimed genus.  The specification does not adequately describe the criteria needed to be met to be included in the genuses.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for target genes involved in genetic disorders and proteins that have a therapeutic effect in the genetic disorder as claimed.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 13, 14, 22, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Solis et al. (Frontiers in Molecular Neuroscience, 2016, 9, 70, 1-14), in view of Stripecke et al. (Gene Therapy, 1999, 6, 1305-1312) and Glucksmann et al. (US 2015/0232881 A1).
The de Solis et al. and Stripecke et al. references are of record and cited on the IDS filed on 11/29/19.
de Solis et al. teach a recombinant AAV vector comprising a sequence encoding GFP and a sequence encoding a gRNA that comprises a spacer adapted to bind to a target nucleotide sequence (cf. e.g. p2, right column, last line).
Stripecke et al. teaches that there is an immune response to GFP, evidence of GFP meeting the limitation of being a protein that has a therapeutic effect in a genetic disorder. Stripecke et al. teach that the immune response against GFP could potentially be employed for leukemia cell vaccines (abstract).  Stripecke et al. teach that the progeny of stem cells differentiated into DCs would also mediate a potent immune response, which offers motivation to practice the method in a stem cell for leukemia.
de Solis et al. teach that an inducible Cas9 vector can be used for Cas9 mediated genome editing (page 2).  Therefore, it would have been obvious to modify a genome via contacting a cell with a recombinant vector comprising a sequence encoding a gRNA and a sequence encoding GFP, for example, in combination with introduction of Cas9, which is known to successful in CRISPR/Cas9 genome editing. 
It is noted that it would have been obvious to introduce any nucleotide sequence encoding any protein that has the same desired therapeutic effect as the guide RNA as a matter of design choice given that each have the same intended use.
Glucksmann et al. teach that one or more nucleic acids (e.g. DNA molecules) other than the components of a Cas system, i.e. the Cas9 molecules component and/or gRNA, are delivered.  The nucleic acid is delivered at the same time as one or more of the other components, before, or after.  The nucleic acid can be delivered via a viral vector and can encode a therapeutic protein [1258].  Therefore, it was known to deliver a therapeutic protein simultaneously with a gRNA in a Cas9 system via a viral vector.  
de Solis et al. teach that the success of the CRISPR/Cas9 system can be explained, in part, by its simplicity. For example, this genome editing system can be reconstituted in eukaryotic cells simply by the presence of the Cas9 protein and guide RNA (gRNA) consisting of the fusion of a CRISPR RNA (crRNAs) and a fixed transactivating CRISPR RNA (tracrRNA)—just two genes are required. The first 20 nucleotides of the gRNA are custom designed to be complementary to the intended target site within the genome and consequently guide the Cas9 protein to this site, allowing Cas9 to create double strand breaks (DSB) of the targeted DNA (page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635